United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 19-1573
                          ___________________________

                                     Jason Stockley

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

     Jennifer M. Joyce, in her individual and official capacity as former Circuit
Attorney for the City of St. Louis, Missouri; Kirk Deeken, Lt. in his capacity as an
officer of the St. Louis Police Department, and individually; City of St. Louis, Missouri

                        lllllllllllllllllllllDefendants - Appellees
                                         ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                              Submitted: March 11, 2020
                                Filed: June 29, 2020
                                   ____________

Before GRUENDER, ARNOLD, and SHEPHERD, Circuit Judges.
                         ____________

SHEPHERD, Circuit Judge.

      Jason Stockley sued former Circuit Attorney for the City of St. Louis, Missouri
Jennifer Joyce, St. Louis Metropolitan Police Department (SLMPD) Lieutenant Kirk
Deeken, and the City of St. Louis (City), asserting claims arising under 42 U.S.C.
§ 1983 and state law. These claims stem from a first-degree murder charge against
Stockley of which he was subsequently acquitted. The district court1 dismissed the
claims, and Stockley now appeals. Having jurisdiction under 28 U.S.C. § 1291, we
affirm.

                                          I.

       According to the amended complaint, on December 20, 2011, Jason Stockley,
then an SLMPD officer, was on duty when he and his partner, Officer Brian Bianchi,
observed what they believed to be a hand-to-hand drug transaction outside of a fast-
food restaurant. Bianchi drove the police vehicle into the parking lot of the fast-food
restaurant, at which point he and Stockley observed one of the suspected participants
in the drug transaction, later identified as Anthony Lamar Smith, get into a parked
vehicle. Bianchi parked the police vehicle so that it blocked the path of Smith’s
vehicle, and then both Stockley and Bianchi exited the police vehicle. Smith began
to drive away, striking the police vehicle and another vehicle in the process. Bianchi
broke the driver’s side window of Smith’s vehicle, saw a handgun inside the vehicle,
and yelled to Stockley that there was a gun. As Smith’s vehicle accelerated out of the
parking lot, it struck Stockley and Stockley observed Smith holding a handgun.
Smith then drove away at high speed, and Bianchi pursued him with Stockley in the
passenger seat. According to the probable cause affidavit attached as an exhibit to
the amended complaint, during the chase, Stockley stated: “going to kill this
motherfucker, don’t you know it.” Smith eventually crashed his vehicle. Stockley
directed Bianchi to rear-end Smith’s vehicle, and Bianchi complied. Stockley exited
the police vehicle and approached the driver’s side door of Smith’s vehicle. For
fifteen seconds, Stockley gave commands directing Smith to show his hands and exit
the vehicle. Smith did not comply, leaned toward the right side of the vehicle where
Stockley had observed the handgun, and Stockley shot Smith five times, killing him.


      1
       The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri, now deceased.

                                         -2-
       Thereafter, the SLMPD’s Internal Affairs Division conducted an investigation
into Smith’s death and found no basis for criminal prosecution of Stockley. St. Louis
Circuit Attorney Joyce then reviewed the evidence and declined to prosecute
Stockley. The Federal Bureau of Investigation, the United States Attorney, and the
United States Department of Justice Civil Rights Division also investigated the
incident and declined to prosecute Stockley. In May 2015, Joyce declined to
prosecute a different officer involved in an unrelated fatal shooting based on the
evidence of the SLMPD Force Investigation Unit (FIU), which had been recently
created to investigate police shootings. To protest Joyce’s decision not to prosecute
the other officer, activists demonstrated outside of Joyce’s house. Subsequently, in
April 2016, activists demonstrated at St. Louis City Hall protesting Joyce’s decision
not to prosecute Stockley. Stockley alleges that shortly after the City Hall
demonstration, Joyce met privately with protest leaders and informed them that she
would charge Stockley with first-degree murder.

        In May 2016, the FIU reopened the investigation into Smith’s death. After one
day, and before the FIU could complete its investigation, the FIU officers were
instructed to return the police file to Joyce, who had decided to prosecute Stockley
for first-degree murder. Stockley alleges that this decision was in violation of Joyce’s
own protocol of requiring an FIU investigation of a police shooting prior to any
prosecutorial decision regarding initiation of charges. Stockley also alleges that,
during this process, Joyce announced at one or more press conferences or public
settings that she had found new evidence proving Stockley was guilty of first-degree
murder. In fact, Joyce did not possess new evidence discovered after 2012 that could
justify a first-degree murder charge against Stockley. After making her charging
decision, Joyce prepared a statement of probable cause in order to obtain a warrant
for Stockley’s arrest. Deeken, a sergeant in the SLMPD’s Internal Affairs Division
when the incident was first investigated in 2012, signed the statement under oath.




                                          -3-
       On May 13, 2016, the criminal complaint against Stockley was filed in St.
Louis circuit court. A state court judge found probable cause and issued a warrant
for Stockley’s arrest. A Missouri grand jury later returned an indictment charging
Stockley with first-degree murder. Stockley proceeded to a bench trial, and the court,
concluding that the government had not proven its case beyond a reasonable doubt,
acquitted Stockley.

       In 2018, Stockley filed an amended complaint in federal court, asserting the
following claims: (1) Section 1983 claims against Joyce, Deeken, and the City,
alleging the defendants, individually and conspiring with each other, deprived
Stockley of substantive due process and fair treatment by police and prosecuting
authorities in violation of the Fourteenth Amendment; (2) Monell2 claims against the
City and Joyce in her official capacity; (3) a state law defamation claim against Joyce
in her individual and official capacities; and (4) a state law malicious prosecution
claim against Deeken in his individual and official capacities. Joyce, Deeken, and the
City separately filed motions to dismiss the amended complaint pursuant to Fed. R.
Civ. P. 12(b)(6), and the district court granted each of their motions. The court
concluded that Joyce was entitled to absolute immunity as to her charging decision
and that Stockley failed to state a claim as to each of the remaining causes of action
against Joyce and Deeken. Further, the court dismissed the Monell claim against the
City because it had already concluded that neither Joyce nor Deeken had violated
Stockley’s constitutional rights.3 On appeal, Stockley challenges these rulings.


      2
      Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978) (holding
municipality may be liable under § 1983 for an unconstitutional policy or custom).
      3
       The district court also dismissed Stockley’s § 1983 official-capacity claims
against Joyce and Deeken because they were duplicative of Stockley’s claims against
the City and dismissed the official-capacity state law claims against Joyce and
Deeken because the City was entitled to sovereign immunity for such claims.
Stockley does not challenge these rulings on appeal.

                                         -4-
                                          II.

       Stockley argues the district court erred in granting the motions to dismiss. We
review de novo a district court order granting a motion to dismiss under Rule
12(b)(6), “accepting as true all factual allegations in the light most favorable to the
nonmoving party.” Glick v. W. Power Sports, Inc., 944 F.3d 714, 717 (8th Cir.
2019). “Although detailed allegations are not required to survive a Rule 12(b)(6)
motion to dismiss, a complaint must contain sufficient factual matter, accepted as
true, to state a claim to relief that is plausible on its face.” Id. (internal quotation
marks omitted). However, “[t]hreadbare recitals of the elements of a cause of action,
supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009). Additionally, “[w]here an official’s challenged actions are
protected by absolute immunity, dismissal under Rule 12(b)(6) is appropriate.”
Sample v. City of Woodbury, 836 F.3d 913, 916 (8th Cir. 2016).

       Specifically, Stockley appeals the district court’s rulings on his § 1983 and tort
claims. “Section 1983 provides a mechanism by which aggrieved plaintiffs may sue
a state actor for violation of their constitutional rights.” Waters v. Madson, 921 F.3d
725, 734 (8th Cir. 2019). As to the tort claims, the parties do not dispute that
Missouri law governs.

                                           A.

       Stockley argues the district court erroneously dismissed his § 1983 and
defamation claims against Joyce in her individual capacity. Specifically, Stockley
alleges that Joyce: (1) was not absolutely immune from liability for prematurely
terminating the FIU investigation and bringing the first-degree murder charge against
him; (2) violated his substantive due process rights when she announced in public
settings that she had new evidence proving Stockley was guilty of first-degree
murder; and (3) defamed Stockley in making public announcements alleging she had

                                          -5-
discovered new evidence proving Stockley was guilty of first-degree murder. For the
reasons that follow, we conclude the district court did not err in dismissing Stockley’s
claims against Joyce.

                                           i.

       Stockley first argues that Joyce was not absolutely immune from liability under
§ 1983 for prematurely terminating the FIU investigation and charging him with first-
degree murder. “[A]bsolute immunity defeats a suit at the outset, so long as the
official’s actions were within the scope of the immunity.” Imbler v. Pachtman, 424
U.S. 409, 419 n.13 (1976). We employ a functional test to determine whether the
prosecutor is absolutely immune in a civil suit for damages under § 1983: a
prosecutor is immune for conduct related to “initiating a prosecution and . . .
presenting the State’s case.” Id. at 431; see also Burns v. Reed, 500 U.S. 478, 486
(1991) (establishing that prosecutors are immune for their conduct “insofar as that
conduct is intimately associated with the judicial phase of the criminal process”
(internal quotation marks omitted)). However, “[a] prosecutor’s administrative duties
and those investigatory functions that do not relate to an advocate’s preparation for
the initiation of a prosecution or for judicial proceedings are not entitled to absolute
immunity.” Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993) (holding prosecutor’s
investigatory conduct was not entitled to absolute immunity).

       Stockley alleges that Joyce violated his due process rights by terminating the
FIU’s legitimate investigation to prevent the FIU investigation from revealing her
prosecution of Stockley was a sham. He argues that this was investigative
misconduct, particularly in light of the fact that the charging decision came years after
the incident with Smith and the fact that it was in violation of Joyce’s own protocol
regarding FIU investigations. Accordingly, he argues that such conduct is not
protected by absolute immunity. However, “[t]he decisions relating to the initiation
and dismissal of cases are at the very heart of a prosecutor’s function as an advocate

                                          -6-
for the state, and absolute immunity thus attaches to those decisions.” Brodnicki v.
City of Omaha, 75 F.3d 1261, 1268 (8th Cir. 1996); see also Latta v. Chapala, 221 F.
App’x 443, 445 (7th Cir. 2007) (“Deciding when the evidence is sufficient to stop
investigating and seek an indictment is a standard prosecutorial function and covered
by absolute immunity because—unlike searches, seizures, interrogations, and other
out-of-court activity—a decision not to extend a probe does not invade the accused’s
extra-judicial entitlements.”). Here, Joyce’s decision that there was sufficient
evidence to end the FIU investigation, even after only one day, and charge Stockley
with first-degree murder clearly falls within the prosecutorial function of initiating
judicial proceedings.

       Further, even if Joyce’s termination of the FIU investigation and initial
decision declining to prosecute Stockley in 2012 could be construed as indicating that
Joyce had an improper motive in reversing course and charging Stockley in 2016,
“[a]llegations of unethical conduct and improper motive in the performance of
prosecutorial functions do not defeat the protection of absolute immunity.” Sample,
836 F.3d at 916; see also Reasonover v. St. Louis Cnty., 447 F.3d 569, 580 (8th Cir.
2006) (“Immunity is not defeated by allegations of malice, vindictiveness, or
self-interest.”).

      Accordingly, Joyce is absolutely immune from liability for her decision to
terminate the FIU investigation and charge Stockley with first-degree murder.

                                         ii.

       Stockley also alleges that Joyce violated his substantive due process rights
when she made false public statements claiming that she had new evidence proving
Stockley was guilty of first-degree murder. We agree with Stockley that this conduct
is not protected by absolute immunity, see Buckley, 509 U.S. at 277 (explaining that
“[c]omments to the media have no functional tie to the judicial process just because

                                         -7-
they are made by a prosecutor” and are not entitled to absolute immunity), and thus
we must analyze whether this conduct amounts to a due process violation. “To
establish a substantive due process violation, [the plaintiff] must demonstrate that a
fundamental right was violated and that [the defendant’s] conduct shocks the
conscience.” Folkerts v. City of Waverly, 707 F.3d 975, 980 (8th Cir. 2013).
Conduct that “shocks the conscience” requires more than showing “that the
government official’s behavior meets the lowest common denominator of customary
tort liability. . . . Only the most severe violations of individual rights that result from
the brutal and inhumane abuse of official power rise to this level.” White v. Smith,
696 F.3d 740, 757-58 (8th Cir. 2012) (citation and internal quotation marks omitted).
Whether conduct is conscience-shocking is a question of law. Folkerts, 707 F.3d at
980.

      Stockley argues that Joyce’s conduct instilled prejudice against him in the
minds of prospective jurors and thus violated his constitutional rights to a trial by an
impartial jury and fair criminal proceedings. Even assuming Joyce’s statements
somehow impacted Stockley’s constitutional rights to an impartial jury and fair
criminal proceedings, such conduct is a routine part of a prosecutor’s job and, even
considering the representations made by Joyce, was not “the sort of brutal and
inhumane abuse of official power that shocks the conscience.” White, 696 F.3d at
758 (internal quotation marks omitted). Thus, Joyce’s conduct of making public
statements regarding her decision to charge Stockley and the evidence supporting that
decision does not remotely rise to the conscience-shocking level.

      Accordingly, Stockley has failed to state a substantive due process claim
against Joyce based on her public statements.




                                           -8-
                                           iii.

       Finally, Stockley alleges that Joyce defamed him under Missouri law when she
falsely stated in public settings that she had new evidence proving Stockley was
guilty of first-degree murder. In order to state a claim for defamation under Missouri
law, the plaintiff must allege: “1) publication, 2) of a defamatory statement, 3) that
identifies the plaintiff, 4) that is false, 5) that is published with the requisite degree
of fault, and 6) damages the plaintiff’s reputation.” Smith v. Humane Soc’y of U.S.,
519 S.W.3d 789, 798 (Mo. 2017) (en banc). In determining whether a statement is
defamatory, “the alleged defamatory words must be considered in context, giving
them their plain and ordinarily understood meaning.” Id. (quoting Nazeri v. Mo.
Valley Coll., 860 S.W.2d 303, 311 (Mo. 1993) (en banc)) (internal quotation marks
omitted). Defamatory statements are those that “tend to disgrace and degrade the
person or expose him to public hatred, contempt, or ridicule or cause him to be
shunned or avoided.” Mandel v. O’Connor, 99 S.W.3d 33, 36 (Mo. Ct. App. 2003).

       Assuming without deciding that Stockley has sufficiently pled the other
elements of his defamation claim, we focus our analysis on the final element: whether
Joyce’s public statements caused damage to Stockley’s reputation. Under Missouri
law, “proof of actual reputational harm is an absolute prerequisite in a defamation
action.” Kenney v. Wal-Mart Stores, Inc., 100 S.W.3d 809, 817 (Mo. 2003) (en
banc). “To demonstrate actual damages, plaintiffs must show that defamatory
statements caused a quantifiable professional or personal injury, such as interference
with job performance, psychological or emotional distress, or depression.” Arthaud
v. Mut. of Omaha Ins. Co., 170 F.3d 860, 862 (8th Cir. 1999).

       As an initial matter, we note that Joyce’s statements consist of two parts: (1)
that she uncovered “new evidence” and (2) that such new evidence proved Stockley
was guilty of first-degree murder. The portion of Joyce’s statements related to
uncovering new evidence is not defamatory as a matter of law. While such a claim

                                           -9-
could impact the perceived legitimacy of a charging decision, it does not alone “tend
to disgrace and degrade” Stockley. Mandel, 99 S.W.3d at 36. It is only when the
claim of new evidence is clarified by the explanation that the new evidence proves
that Stockley was guilty of first-degree murder that any conceivable reputational
injury arises. Accordingly, the gravamen of Stockley’s defamation claim—the
portion of Joyce’s statements that Stockley alleges tends to disgrace and degrade
him—is not that Joyce had “new evidence,” but rather that such evidence proved
Stockley was guilty of first-degree murder.

       However, the portion of the statements related to Stockley’s guilt reflects
Joyce’s charging decision, which was supported by probable cause findings of both
a state court judge and a grand jury. While Stockley alleges that Joyce’s statements
damaged his reputation, and thus made it difficult for him to find employment and
caused mental anguish and attendant physical harm, we conclude that any such
reputational damage would flow from Stockley’s charge, arrest, and prosecution.
Indeed, the impact of a prosecutor’s public statement that, based on new evidence,
she believes a defendant to be guilty of a crime pales to the point of insignificance
when compared to the prosecutor’s actions in submitting a complaint supported by
probable cause to a judge, the judge’s issuance of a warrant, and the ensuing
trial—actions for which the prosecutor is immune. See Kenney, 100 S.W.3d at 818
(noting that the plaintiff must show that the harm alleged as flowing from the
defamatory statement is distinguishable from the harm flowing from other sources).
Stockley only makes the conclusory allegation that Joyce’s statements, as opposed
to the charge, arrest, and prosecution, caused this damage to his reputation without
alleging any facts in support of this conclusion. See Glick, 944 F.3d at 717 (“[W]e
need not accept as true a plaintiff’s conclusory allegations or legal conclusions drawn
from the facts.”). Thus, Stockley has failed to sufficiently plead that Joyce’s public
statements regarding Stockley’s guilt caused damage to his reputation where, as here,
Stockley was charged, arrested, and tried for first-degree murder.



                                         -10-
      Accordingly, Stockley has failed to state a defamation claim against Joyce.

                                          B.

        Stockley alleges the district court erroneously dismissed his § 1983 and
malicious prosecution claims against Deeken in his individual capacity. Specifically,
Stockley alleges that Deeken: (1) violated his substantive due process rights by
misrepresenting the facts in the probable cause affidavit and (2) maliciously
prosecuted Stockley in that Deeken’s misleading probable cause affidavit began
Stockley’s prosecution. The basis for both claims is Stockley’s allegation that
Deeken included false information and omitted material information in the probable
cause affidavit. Stockley alleges that the probable cause affidavit misrepresented that
Smith’s vehicle was slowing to a stop at the end of the chase and omitted several
facts, including: that Stockley and his partner saw a gun in Smith’s possession, that
Smith struck two parked vehicles prior to fleeing, that Smith had a history of felony
firearm and drug convictions and of leading police on high-speed chases, that
Stockley spent 15 seconds at the driver’s side door ordering Smith to show his hands
and exit the vehicle before shooting, that Stockley reported seeing Smith reach for his
gun, and that the dash-cam recording showed Stockley jumping backwards while
discharging his weapon. For the reasons that follow, we conclude the district court
did not err in dismissing the claims against Deeken.

                                          i.

       Stockley alleges that Deeken violated his substantive due process rights when
Deeken included false information and omitted material information in the probable
cause affidavit, indicating Deeken either recklessly or intentionally failed to
investigate. As discussed above, “[t]o establish a substantive due process violation,
[the plaintiff] must demonstrate that a fundamental right was violated and that [the
defendant’s] conduct shocks the conscience. . . . Whether conduct shocks the

                                         -11-
conscience is a question of law.” Folkerts, 707 F.3d at 980. “To establish a violation
of due process based on a failure to investigate, [the plaintiff] must show that [the
defendant] intentionally or recklessly failed to investigate, thereby shocking the
conscience.” Akins v. Epperly, 588 F.3d 1178, 1184 (8th Cir. 2009) (internal
quotation marks omitted). Investigators intentionally or recklessly fail to investigate
when they: “(1) attempt to coerce or threaten the criminal defendant, (2) purposefully
ignore evidence of the defendant’s innocence, or (3) systematically pressure to
implicate the defendant despite contrary evidence.” Folkerts, 707 F.3d at 981.

       First, to the extent Stockley argues that the allegations of the misrepresentation
and omissions in the probable cause affidavit support a claim that Deeken violated
Stockley’s substantive due process rights solely because the judge would not have
found there was probable cause to issue the arrest warrant if the affidavit had
included complete and accurate information, this argument is foreclosed by Manuel
v. City of Joliet, 137 S. Ct. 911 (2017). “Any deprivation of [Stockley’s] liberty
before his criminal trial [including arrest without probable cause] . . . is governed by
the Fourth Amendment and its prohibition on unreasonable seizures[,]” not the
Fourteenth Amendment. Johnson v. McCarver, 942 F.3d 405, 410-11 (8th Cir. 2019)
(citing Manuel, 137 S. Ct. at 917, abrogating Moran v. Clarke, 296 F.3d 638, 646-47
(8th Cir. 2002) (en banc)) (rejecting plaintiff’s claim that “officers deprived him of
liberty without due process of law by falsifying a report of his arrest”). In Manuel,
the Supreme Court held that if the plaintiff’s “complaint is that a form of legal
process resulted in pretrial detention unsupported by probable cause, then the right
allegedly infringed lies in the Fourth Amendment.” 137 S. Ct. at 919. This includes
a circumstance in which, similar to the allegations at issue here, “a judge’s
probable-cause determination is predicated solely on a police officer’s false
statements.” Id. at 918; see also Albright v. Oliver, 510 U.S. 266, 271, 275 (1994)
(plurality concluding that the Fourth Amendment, not the Due Process Clause, is the
proper route for a § 1983 plaintiff to challenge criminal prosecution not based on



                                          -12-
probable cause). Stockley does not allege a Fourth Amendment claim in the amended
complaint.

       Second, assuming Stockley’s allegations of the misrepresentation and
omissions in the probable cause affidavit can support a substantive due process
claim—in that the affidavit supports a claim that Deeken recklessly investigated the
incident and thus Deeken’s conduct shocks the conscience—we conclude that this
argument also fails. Even if the affidavit included a misrepresentation as to Smith
slowing down and omitted certain other facts, it would not be “impossible to find
probable cause if the omitted evidence had been included.” United States v. Jansen,
470 F.3d 762, 766 (8th Cir. 2006) (applying standard in concluding there was no
basis for Fourth Amendment Franks4 hearing). The affidavit included facts, which
Stockley does not challenge, tending to support a finding of probable cause: during
the chase, Stockley stated he was “going to kill this motherfucker, don’t you know
it,” he then ordered his partner to strike the back of Smith’s vehicle, and finally he
shot Smith five times. In light of these facts, it would not be impossible to conclude
that probable cause would have been found if the misrepresentation had been
corrected and the omissions had been included. Accordingly, Deeken’s failure to
include such facts does not demonstrate Deeken recklessly or intentionally failed to
investigate, thereby shocking the conscience.

      Accordingly, Stockley has failed to state a substantive due process claim
against Deeken based on the probable cause affidavit.



      4
        Franks v. Delaware, 438 U.S. 154, 155-56 (1978) (“[W]here the defendant
makes a substantial preliminary showing that a false statement knowingly and
intentionally, or with reckless disregard for the truth, was included by the affiant in
the warrant affidavit, and if the allegedly false statement is necessary to the finding
of probable cause, the Fourth Amendment requires that a hearing be held at the
defendant’s request.”).

                                         -13-
                                          ii.

      Stockley also alleges that Deeken maliciously prosecuted him in that Deeken’s
misleading probable cause affidavit instigated Stockley’s prosecution. To state a
claim for malicious prosecution under Missouri law, Stockley must allege:

      (1) commencement of an earlier suit against the party; (2) instigation of
      that suit by the adverse party; (3) termination of the suit in the party’s
      favor; (4) lack of probable cause for filing the suit; (5) malice by the
      adverse party in initiating the suit; and (6) damage sustained by the party
      as a result of the suit.

Copeland v. Wicks, 468 S.W.3d 886, 889 (Mo. 2015) (en banc). “Malicious
prosecution actions are not favored in the law as public policy supports uncovering
and prosecuting crime. As such, courts require strict compliance with the requisite
elements.” Id. (citation omitted).

       First, Stockley argues that he pled sufficient facts showing that Deeken lacked
probable cause to obtain a warrant for Stockley’s arrest on the first-degree murder
charge. Specifically, Stockley alleges that the probable cause affidavit’s
misrepresentation and omissions support a claim that Deeken did not have probable
cause to seek an arrest warrant. “Where there is no dispute about the facts of a claim
for malicious prosecution, the existence of probable cause is a question of law for the
court.” State ex rel. Police Ret. Sys. of St. Louis v. Mummert, 875 S.W.2d 553, 555
(Mo. 1994) (en banc). Under Missouri law, “certain circumstances constitute prima
facie evidence of a malicious-prosecution defendant’s probable cause and
consequently trigger a rebuttable presumption that a defendant had probable cause to
initiate the underlying criminal proceedings[,]” one of which is “an examining
magistrate’s finding of probable cause at a preliminary hearing.” Zike v. Advance
Am., Cash Advance Ctrs. of Mo., Inc., 646 F.3d 504, 510 (8th Cir. 2011). One



                                         -14-
method to rebut this presumption is by showing the government procured the
probable cause finding through false or fraudulent testimony. Id. at 510-11.

      Here, it is undisputed that a state court judge determined there was probable
cause to issue Stockley’s arrest warrant. Stockley attempts to rebut the probable
cause presumption by arguing that the allegations of the affidavit’s misrepresentation
and omissions support a claim that the government procured the probable cause
finding through false or fraudulent testimony. However, as discussed above, a state
court judge could conclude that there was probable cause even with the
misrepresentation corrected and omissions included in the probable cause affidavit.
Accordingly, the allegations of the misrepresentation and omissions are insufficient
to support a claim that the probable cause finding was obtained through false or
fraudulent testimony and thus insufficient to rebut the probable cause presumption.

       Second, Stockley argues that he sufficiently pled facts showing that Deeken
acted with malice. Missouri law requires that the plaintiff allege facts that show that
“the proceedings must have been initiated primarily for a purpose other than that of
bringing an offender to justice” and that the government “acted without reasonable
grounds.” Sanders v. Daniel Int’l Corp., 682 S.W.2d 803, 814 & n.4 (Mo. 1984) (en
banc). Stockley’s amended complaint alleges that Deeken acted for a “purpose other
than bri[n]ging an offender to justice” but that is a conclusory allegation and Stockley
alleges no additional facts to support that allegation. While the amended complaint
does allege Deeken disliked and bore ill will toward Stockley, such an allegation is
not enough to support a finding of legal malice, especially when probable cause
supports the arrest warrant. See Sinopole v. Morris, 743 S.W.2d 81, 85 (Mo. Ct. App.
1987) (“[I]f the defendant’s purpose is otherwise proper, the addition of the incidental
fact that he felt indignation or resentment toward the plaintiff will not make him
liable.”).




                                         -15-
     Accordingly, Stockley has failed to state a malicious prosecution claim against
Deeken.

                                          C.

       Stockley argues the district court erroneously dismissed the Monell claim
against the City. See Monell, 436 U.S. at 694. Specifically, Stockley alleges the City
condoned and ratified Joyce’s actions as she was the final policymaker regarding
prosecutorial customs and practices. Thus, he asserts her conduct constituted official
policy and practice of the City and resulted in a deprivation of his constitutional
rights. “Without a constitutional violation by the individual officers, there can be no
§ 1983 or Monell . . . liability.” Sanders v. City of Minneapolis, 474 F.3d 523, 527
(8th Cir. 2007). Therefore, we need not consider whether Joyce’s public statements
provide the basis for the Monell claim because we have already determined that this
conduct did not violate Stockley’s constitutional rights. To the extent Stockley
alleges a Monell claim based on Joyce’s role in drafting the probable cause affidavit,
Stockley alleges no facts that Joyce’s conduct in drafting the probable cause affidavit
differs from Deeken’s conduct in drafting it. Because we have already determined
that Deeken did not violate Stockley’s constitutional rights in drafting the probable
cause affidavit, we similarly conclude that Joyce’s conduct in drafting it did not
violate Stockley’s constitutional rights. Accordingly, there can be no Monell claim
on this basis.

       However, we did not reach the question of whether Joyce’s charging decision
resulted in a constitutional deprivation because we determined that she was absolutely
immune for such conduct. Because “the absolute immunity of its policymakers does
not shield a city from liability for its policies[,]” Webb v. City of Maplewood, 889
F.3d 483, 487 (8th Cir. 2018), we must now decide whether Joyce’s decision to
terminate the FIU investigation and charge Stockley constitutes municipal policy. A
municipality may be subject to § 1983 liability if an “action pursuant to official

                                         -16-
municipal policy of some nature caused a constitutional tort.” Monell, 436 U.S. at
691. “Although a single unconstitutional act may not always suffice to support a
claim of municipal liability, an unconstitutional governmental policy could be
inferred from a single decision taken by the highest officials responsible for setting
policy in that area of the government’s business.” Bernini v. City of St. Paul, 665
F.3d 997, 1007 (8th Cir. 2012) (citations and internal quotation marks omitted). A
policy is “a deliberate choice to follow a course of action [] made from among various
alternatives by the official or officials responsible for establishing final policy with
respect to the subject matter in question.” Pembaur v. City of Cincinnati, 475 U.S.
469, 483 (1986). This Court has a held that a policy is “a deliberate choice of a
guiding principle or procedure made by the municipal official who has final authority
regarding such matters.” Mettler v. Whitledge, 165 F.3d 1197, 1204 (8th Cir. 1999).

       Here, Stockley alleges Joyce implemented a policy of terminating a legitimate
investigation to cover up her own misrepresentation about Stockley’s guilt and to
charge him with first-degree murder. However, Joyce’s decision to terminate the FIU
investigation and charge Stockley was not a “guiding principle or procedure.”
Instead, it was an individual charging decision based upon a particular set of facts
supported by arguable probable cause. See Pembaur, 475 U.S. at 483-84 (holding
prosecutor’s direction to deputy sheriffs to use force in serving capiases constituted
municipal policy). Thus, this conduct does not constitute municipal policy.5

      Accordingly, we conclude the district court properly dismissed the Monell
claim against the City.




      5
         To the extent that Stockley alleges that this same conduct constitutes a
“custom,” because “there was no meaningful argument on this claim in his opening
brief, it is waived.” Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004).

                                         -17-
                            III.

For the foregoing reasons, we affirm.
                 _____________________________




                            -18-